Citation Nr: 1427434	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  05-26 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a left tibia fracture with arthritis.

2.  Entitlement to service connection for a neurological disorder manifested by headaches and an eye twitch.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from August 1977 to September 2003.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2004 rating decision in which the RO, inter alia, awarded service connection for residuals of a fracture of the left tibia, a left foot condition and degenerative disc disease in the lumbosacral spine and assigned an initial noncompensable rating for each disability, all effective October 1, 2003.   Finally, the Veteran's claim for service connection for a neurological disorder that manifested with headaches and eye twitching was denied. 

As the Veteran disagreed with the initial rating assigned following the award of service connection for residuals of a fracture of the left tibia, the Board characterized those claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In June 2007 and June 2010, the Veteran testified during Board hearings in Washington, D.C.  Hearing transcripts have been associated with the claims file.

In a February 2011 decision, the Board, inter alia, awarded an initial rating of 10 percent for residuals of a fracture of the left tibia.  In addition, the claims for an increased rating for degenerative disc disease in the lumbosacral spine and a left foot disorder were denied.  Finally, the claim for service connection for a neurological disorder manifested by headaches and an eye was remanded to the Appeals Management Center (AMC) for additional development of the evidence.  The Veteran subsequently appealed the Board's decision as to the claims for an increased rating for residuals of a fracture of the left tibia and a left foot disorder to the United States of Appeals for Veterans Claims (Court).

In June 2012, the Veteran was notified that the Veterans Law Judge (VLJ) who conducted the June 2007 and June 2010 hearings was no longer employed by the Board and that he had a right to another hearing.  In July 2012, the Veteran indicated that he did not wish to appear at another Board hearing..

In September 2012, the Board, inter alia, again remanded the claim for service connection for a neurological or other disorder manifested by headache and an eye twitch to the AMC for additional development of the evidence.

In a March 2013 Memorandum Decision, the Court, inter alia, vacated the Board's February 2011 decision as to the claim for an increased rating for residuals of a fracture of the left tibia and remanded the claim to the Board for further proceedings consistent with the Court's Memorandum Decision.  In addition, the Court upheld the Board's decision as to the claim for an increased rating for a left foot disorder.

In November 2013, the Veteran submitted additional argument and/or evidence in support of his claims.  This submission was accompanied by a waiver RO consideration.  See 38 C.F.R. § 20.1304 (2013).

As a final preliminary matter, the Board also notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  A review of the documents in Virtual VA reveals VA treatment records dated through December 2012; these records were considered in the December 2012 supplemental statement of the case (SSOC).  The remaining documents in Virtual VA consisted of various adjudicatory documents that were duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

For reasons expressed below, the claims on appeal are being remanded  to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on these claims is warranted. 

With regard to the Veteran's claim for a higher initial  rating for residuals of a fracture of the left tibia, the Board notes that he was last afforded a VA examination in September 2009.  However, in a November 2013 submission, the Veteran wrote that he had "no ability to dorsiflexion his talar tibial joint at all" and that he did not have a normal gait.  Such suggests that his symptoms worsened since his last examination in that his left ankle may now be ankylosed.  Considering this November 2013 submission in conjunction with the time period since the 2009 examination, the Board finds that the evidence suggests the possible worsening of his disability, warranting re-examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

As regards  to the Veteran's claim for service connection for a neurological disorder, the Board had remanded this matter in September 2012 to obtain an etiological opinion.  The examiner was instructed to indicate whether the Veteran had a current disability manifested by an eye twitch and, if such a disability was present, to offer an etiological opinion.  A November 2012 VA eye examiner noted the Veteran's reports of intermittent episodes of lid myokymia and indicated that there were no signs or symptoms such condition on examination.  The optometrist provided further detail as to the nature and causes of lid myokymia.  However, the examining optometrist did not provide an opinion as to whether the Veteran had suffered from such a disability during the appellate period.  See, e.g., McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of the existence of a current disability for the purpose of a grant of service connection is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  

Similarly, a November 2012 VA headache examiner noted that while the Veteran had complained of eyelid spasms to physicians on more than one occasion, it had not been recorded on physical examination.  However, this examiner did not indicate whether the Veteran suffered from a disability during the appellate period.  Moreover, in an October 2012 submission, the Veteran indicates that his claimed neurological disorder could also be the result of a motor vehicle accident that occurred in 1980.

Hence, the AOJ should obtain from the optometrist who evaluated the Veteran in connection with the claim for service connection for a neurological disorder in November 2012.  The AOJ should only arrange for further examination of the Veteran with regards to his claim if the prior examiner is unavailable, or if further examination of the Veteran is deemed necessary.

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may denial of the claim(s).  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Also, with respect to both claims, to ensure all due process requirements are met, and record is complete, before obtaining further medical opinion/arranging for any examination(s), the AOJ should undertake appropriate action to obtain all outstanding, pertinent records. 

As for VA records, the claims file reflects that the Veteran had been receiving treatment for his various disabilities from the VA Medical Center (VAMC) in Cleveland, Ohio and that records from that facility dated through June 2004 are associated with the file.  Notably, it is un clear whether the Veteran continues to receive VA treatment.  However, more recent treatment records may exist, and records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should undertake appropriate action to obtain all outstanding records from any VA facility(ies), to include the  Cleveland VAMC, dated since June  2004,  following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private medical records, to include updated authorization to obtain records from Salisbury General Hospital and the Maryland State Police.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal. 

Accordingly, these matters are hereby  REMANDED for the following action:

1.  Undertake appropriate action to obtain from any relevant VA facility(ies), to include the Cleveland VAMC, all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since June 2004.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send  to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate (and, if necessary, updated) authorization to obtain pertinent, outstanding private records, to include any records from Salisbury General Hospital and the Maryland State Police.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional at a VA medical facility, for evaluation of his service-connected residuals of a left tibia fracture with arthritis.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies, to include x-rays,  should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should conduct range of motion testing of left knee and left ankle (expressed in degrees).  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins. In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.  The physician should specifically indicate whether the left ankle or left knee joints were ankylosed. 

The physician should also indicate whether there is any lateral instability and/or recurrent subluxation in the left knee.  If instability is present, the physician should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

Based on review of the Veteran's documented medical history and assertions, the physician should indicate whether, at any time since the December 2003 claim for increase, the Veteran's service-connected residuals of a left tibia fracture have changed in severity; and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage. 

All examination findings, along with complete, clearly-stated  rationale for the conclusions reached, must be provided.  

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the November 2012 eye examiner.  If the optometrist who provided the November 2012 opinion is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is deemed warranted, document that fact in the claims file, and arrange for the Veteran to undergo another VA examination, by an appropriate physician, at a VA medical facility.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions. 

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly indicate whether the Veteran has current any disability(ies) manifested by persistent complaints of headache and eye twitch.

If so, then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service-to particularly include in-service dental treatment and/or a motor vehicle accident in 1980.

In rendering the requested opinions as to diagnosis and etiology, the physician should consider and discuss all pertinent medical and lay evidence,  to include the Veteran's oral and written assertions that he experienced headaches and eye twitching at the time of his in-service dental treatment, and that such symptoms have continued, to date.  All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all evidence received since the October 2009 and February 2013 supplemental statements of the case) and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

